DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on 10/05/2021. Claims 1-4, 7-9 and 23-28 are pending in this application. Claims 1, 7, 23-24 and 26 have been amended. Claims 4 and 9 have been withdrawn. Claims 5-6, 10-22 and 29-31 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “it” in lines 11 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “the evaporator”, “the compressor”, “the motor-generator” or “the fan”. For examination purposes, the limitation has interpreted as “the fan”.
Claims 2-3, 7-9, 23-25 are rejected by the virtual dependency of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanami et al. (2004/0247458) in view of Cryer et al. (2014/0010671) and Hatta et al. (EP2916383A1).
Regarding claim 1, Iwanami discloses an air conditioning system for use with a vehicle, the air conditioning system comprising: 
a powertrain of the vehicle, the powertrain including a prime mover that includes one of a combustion engine (1; see figure 1) and an electric motor, 
an electric energy source configured to provide electric energy, the electric energy source being a motor-generator (12) coupled with the prime mover (1) such that the motor-generator (12) is driven by the prime mover (1) to provide the electric energy (paragraph [0030]; see figure 1), 
an air conditioner including a compressor (11) electrically connected with the electric energy source (12) and driven by the electric energy provided by the electric energy source (12) to compress refrigerant and an evaporator (5) including a coil (it is well-known in the art that an evaporator including a coil in order to perform heat exchange between refrigerant and air) and a fan (the fan which associated with the evaporator 5) located relative to the evaporator (5) such that it (the fan) conducts air across the coil (the coil of the evaporator) to provide conditioned air during operation of the air conditioner (see figure 1), and 
a controller (6) connected with the electric energy source (12) and the compressor (11) to direct the electric energy from the electric energy source (12) to the compressor (11) and to vary at least one of a frequency (frequency) and a voltage of the electric energy to vary at least one of a speed and a torque (speed) of the compressor (11) to meet a desired cooling load of the air conditioner (paragraphs [0030] and [0050]-[0051]; see figure 1). 
However, Iwanami fails to disclose the controller that includes a frequency drive and wherein the controller is positioned in a flow path of the conditioned air to cause the conditioned air to cool the controller during use of the air conditioning system.
Cryer teaches a controller (110) that includes a frequency drive (210) connected to a motor (218; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the air conditioning system of Iwanami to incorporate a VFD which included in a controller as taught by Cryer in order to provide variation of frequency control for the generator. 
Hatta teaches a controller (control unit 3) is positioned in a flow path (c) of the conditioned air downstream of an evaporator (32; see figure 6-7).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the air conditioning system of Iwanami to incorporate the claimed location of a controller as taught by Hatta such that the controller (6) of Iwanami is installed in the flow path downstream of the evaporator (5) in order to provide cooling to the controller.
Regarding claim 2, Iwanami as modified discloses the frequency drive comprises a variable frequency drive (the VFD 210, Cryer; see figure 2).
Regarding claim 3, Iwanami as modified discloses the variable frequency drive (the VFD 210, Cryer) is positioned downstream of the coil (the evaporator 5; see figures 6-7 of Hatta).

Claim(s) 7-8, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanami in view of Cryer and Hatta as applied to claim 1 above and further in view of Long et al. (2008/0310112, previously cited and applied).
Regarding claim 7, Iwanami as modified fails to disclose the frequency drive includes a liquid-cooled variable frequency drive and the controller further includes a heat exchanger fluidly connected with the liquid-cooled frequency drive.
Long teaches a frequency drive includes a liquid-cooled variable frequency drive (10) and a controller (10 and 12) further includes a heat exchanger (14) fluidly connected with the liquid-cooled frequency drive (10).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the air conditioning system of Iwanami to further modify the VFD of Iwanami to a liquid-cooled frequency drive and to incorporate a heat exchanger which included in a controller as taught by Long in order to improve the cooling for the controller by providing liquid cooling for the VFD.
Regarding claim 8, Iwanami as modified at least a portion of the heat exchanger (14, Long) is positioned in the flow path of the conditioned air (Iwanami as modified in claim 1 discloses the controller is disposed in the flow path; upon the further modification of Iwanami with Long, the heat exchanger 14 would be disposed in the flow path since Long teaches the heat exchanger 14 is part of the controller 10; see figure 2 of Long).
Regarding claim 23, Iwanami discloses the electric energy source (12) is configured to start the prime mover (the engine 1; see figure 1).
Regarding claim 25, Iwanami as modified discloses the air conditioning system further comprising a valve (16, Long) fluidly connected with the heat exchanger (14, Long) and configured to be varied to adjust a flow rate of liquid through the heat exchanger (14, Long; the valve 16 is capable of adjusting the flow rate of the liquid by varying the opening of the valve 16).

Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanami in view of Cryer, Hatta and Long.
Regarding claim 26, Iwanami discloses an air conditioning system for use with a vehicle, the air conditioning system comprising: 
a combustion engine (1; see figure 1), 
an electric energy source configured to provide electric energy, the electric energy source being a motor-generator (12) coupled with the combustion engine (1) and driven by the combustion engine (1) to cause the motor-generator (12) to provide the electric energy (paragraph [0030] and [0050]-[0051]; see figure 1), 
an air conditioner including a compressor (11) driven to compress a refrigerant using the electric energy and an evaporator (5) including a coil and a blower (the blower which associated with the evaporator 5; see figure 1) configured to conduct air across the coil to provide conditioned air during operation of the air conditioner (see figure 1), and 
a controller (6) connected with the electric energy source (12) and the compressor (11), the controller (6) receives input from an operator indicative of a desired cooling load of the air conditioner (it is understood to one having ordinary skill in the art that the desired cooling load is defined by the user such as desired compartment temperature of the vehicle), the controller (6) directs the electric energy from the electric energy source (12) to the compressor (11) and varies at least one of a frequency (frequency) and a voltage of the electric energy to vary at least one of a speed and a torque of the compressor (11) to meet the desired cooling load of the air conditioner (the desired temperature of the compartment which defined by the user). 
However, Iwanami fails to disclose the controller that includes a liquid-cooled variable frequency drive and an air-liquid heat exchanger, liquid-cooled variable frequency drive, the air-liquid heat exchanger fluidly connected with the liquid-cooled variable frequency drive and configured to provide liquid to the liquid- cooled variable frequency drive, and wherein at least a portion of the air-liquid heat exchanger is positioned in a flow path of the blower to cause the air to cool the air-liquid heat exchanger during use of the air conditioning system.
Cryer teaches a controller (110) that includes a frequency drive (210) connected to a motor (218; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the air conditioning system of Iwanami to incorporate a VFD which included in a controller as taught by Cryer in order to provide variation of frequency control for the generator. 
Hatta teaches a controller (control unit 3) is positioned in a flow path (c) of the conditioned air downstream of an evaporator (32; see figure 6-7).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the air conditioning system of Iwanami to incorporate the claimed location of a controller as taught by Hatta such that the controller (6) of Iwanami is installed in the flow path downstream of the evaporator (5) in order to provide cooling to the controller.
Long teaches a frequency drive includes a liquid-cooled variable frequency drive (10) and a controller (10 and 12) further includes a heat exchanger (14) fluidly connected with the liquid-cooled frequency drive (10).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the air conditioning system of Iwanami to further modify the VFD of Iwanami to a liquid-cooled frequency drive and to incorporate a heat exchanger which included in a controller as taught by Long in order to improve the cooling for the controller by providing liquid cooling for the VFD. Upon the modification, the heat exchanger 14 would be disposed in the flow path since Long teaches the heat exchanger 14 is part of the controller 10, see figure 2 of Long and the controller (6) of Iwanami has been arranged to the flow path based on the teaching of Hatta.
Regarding claim 27, Iwanami as modified discloses the liquid-cooled variable frequency drive (10, Long) is spaced apart from the flow path of the blower (the blower which associated with the evaporator 5, Iwanami) such that the liquid-cooled variable frequency drive (10) is positioned out of the flow path of the blower (see figure 1 of Iwanami and figure 2 of Long).
 Regarding claim 28, Iwanami as modified discloses the air conditioning system further comprising a valve (16, Long) fluidly coupled with the heat exchanger (14, Long) and configured to be varied to adjust a flow rate of the liquid through the heat exchanger (14, Long; the valve 16 is capable of adjusting the flow rate of the liquid by varying the opening of the valve 16).

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for indication of allowable subject matter:
The prior art of record fails to disclose the prime mover is the electric motor. The best prior art Iwanami discloses the prime mover is a combustion engine rather that the electric mover. Also, the prior art of record fails to provide further teachings and motivation to modify the system of Iwanami in order to arrive the claim invention. Therefore, claim 24 is allowable. 

Response to Arguments
Applicant’s arguments on the Remarks filed on 10/05/2021 with respect to claim(s) 1 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763